State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: September 29, 2016                107311
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

JASON P. MORGAN,
                    Appellant.
________________________________


Calendar Date:   September 12, 2016

Before:   Egan Jr., J.P., Lynch, Devine, Clark and Mulvey, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      Mary E. Rain, District Attorney, Canton (Ramy Louis of
counsel), for respondent.

                             __________


Lynch, J.

      Appeal from a judgment of the County Court of St. Lawrence
County (Richards, J.), rendered April 28, 2014, convicting
defendant upon his plea of guilty of the crimes of criminal
possession of a weapon in the second degree and burglary in the
second degree.

      In satisfaction of a multicount indictment, defendant
pleaded guilty to criminal possession of a weapon in the second
degree and burglary in the second degree and waived his right to
appeal. County Court sentenced defendant, a second felony
offender, to concurrent prison terms of seven years followed by
five years of postrelease supervision for each conviction.
Defendant appeals.
                              -2-                  107311

      Defendant's contention that his waiver of the right to
appeal was not knowing, voluntary and intelligent is belied by
the record. During the plea colloquy, defendant stated that he
understood both the rights he was giving up in connection with
the waiver of the right to appeal and that the right to appeal
was separate and distinct from the rights forfeited by his guilty
plea. These acknowledgments by defendant, together with the
detailed written appeal waiver executed by him in open court,
establish a valid waiver of the right to appeal (see People v
White, 119 AD3d 1286, 1287 [2014], lv denied 24 NY3d 1222 [2015];
People v Martin, 105 AD3d 1266, 1267 [2013]). Defendant's
challenge to the sentence as harsh and excessive is precluded by
the valid appeal waiver (see People v Beblowski, 131 AD3d 1303,
1304 [2015], lv denied 26 NY3d 1085 [2015]; People v Morrison,
106 AD3d 1201, 1202 [2013], lv denied 23 NY3d 1065 [2014]).

     Egan Jr., J.P., Devine, Clark and Mulvey, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court